Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claim 1 has been amended to incorporate the limitations of previous claim 19, now cancelled, which was indicated in the office action mailed 9/29/20 as containing allowable subject matter. Amended claim 1 is limited to the copolymer used in the inventive example supplied in the specification. The data reported in paragraphs 109-121 of the specification indicate that the membranes made from the inventive copolymer produce unexpectedly superior results to a membrane formed from a copolymer where the hydrophilic block is present in an amount of 25% by weight and the hydrophobic block is present in an amount of 75% by weight, both within the more preferred ranges of Lorain. Applicant has therefore supplied evidence sufficient to overcome a prima facie case of obviousness over Lorain for amended claim 1. Since the prior art does not anticipate claim 1, and does not teach that the specific copolymer of claim 1 produces the superior results shown by applicant, the claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771